Case 1:18-cv-00952-PAB-NRN Document 343 Filed 12/08/20 USDC Colorado Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                               Chief Judge Philip A. Brimmer

   Civil Action No. 18-cv-00952-PAB-NRN

   DOUGLAS C. LEHMAN,

          Plaintiff,

   v.

   BRIAN McKINNON,
   JAQUES, Correctional Officer Sgt.,
   McCARROLL, Correctional Officer,

        Defendants.
   _____________________________________________________________________

                                   ORDER
   _____________________________________________________________________

          This matter is before the Court on plaintiff’s August 31, 2020 filing titled “Plaintiff

   Did Timely File His Objections, Rule 72 Motion” [Docket No. 320], which the Court

   construes as a motion for reconsideration. Plaintiff seeks reconsideration of the Court’s

   order, Docket No. 315, accepting Magistrate Judge N. Reid Neureiter’s

   recommendation, Docket No. 301, to grant defendants’ summary judgment motion and

   to dismiss plaintiff’s summary judgment motion as moot.

          The Federal Rules of Civil Procedure do not specifically provide for motions for

   reconsideration. See Hatfield v. Bd. of Cnty. Comm’rs, 52 F.3d 858, 861 (10th Cir.

   1995). Instead, motions for reconsideration fall within a court’s plenary power to revisit

   and amend interlocutory orders as justice requires. See Paramount Pictures Corp. v.

   Thompson Theatres, Inc., 621 F.2d 1088, 1090 (10th Cir. 1980) (citing Fed. R. Civ. P.

   54(b)); see also Houston Fearless Corp. v. Teter 313 F.2d 91, 92 (10th Cir. 1962). The
Case 1:18-cv-00952-PAB-NRN Document 343 Filed 12/08/20 USDC Colorado Page 2 of 5




   Court is to consider whether new evidence or legal authority has emerged or whether

   the prior ruling was clearly in error. Motions to reconsider are generally an

   inappropriate vehicle to advance “new arguments, or supporting facts which were

   available at the time of the original motion.” Servants of the Paraclete v. Does, 204

   F.3d 1005, 1012 (10th Cir. 2000). Under the clearly erroneous standard, “the reviewing

   court [must] affirm unless it ‘on the entire evidence is left with the definite and firm

   conviction that a mistake has been committed.’” Ocelot Oil Corp. v. Sparrow Indus., 847

   F.2d 1458, 1464 (10th Cir. 1988) (citing United States v. U.S. Gypsum Co., 333 U.S.

   364, 395 (1948)).

          In his motion for reconsideration, plaintiff argues that he filed timely objections to

   the magistrate judge’s recommendation. Docket No. 320 at 1. In its order accepting

   the magistrate judge’s recommendation, the Court found that “[n]o party has objected to

   the Recommendation.” Docket No. 315 at 1. However, when defendants filed a

   response to plaintiff’s objections to the recommendation and referenced Docket No.

   311, “Plaintiffs Motion Show’s AR 300-16RD Shows Special Controls Policy and This

   Was the Policy Follow on 2/7/17 (Video Footage),” the Court found within that pleading

   plaintiff’s objections to the recommendation.1 The defendants’ response argued that

   the plaintiff’s objections to the recommendation were untimely. Docket No. 317 at 1–2.

   The Court addressed the timeliness and substance of these objections in an order

   dated August 19, 2020. Docket No. 318. Specifically, the Court found that plaintiff’s

   objections were due on July 21, 2020, but were not filed until July 31, 2020. Id. at 2.


          1
           The first seven pages of Docket No. 311, an 87-page long pleading, concern an
   unrelated issue. Plaintiff’s objections begin on page 8.

                                                 2
Case 1:18-cv-00952-PAB-NRN Document 343 Filed 12/08/20 USDC Colorado Page 3 of 5




   The Court next discussed the exceptions to the firm waiver rule, finding that plaintiff had

   been notified of the consequences of filing his objections late, that the interests of

   justice exception did not apply because plaintiff had not explained what caused his

   delay in filing the objections, and that plaintiff failed to show plain error by the

   magistrate judge in the recommendation. Id. at 3–8. As a result, the Court overruled

   plaintiff’s objections.

          In his motion to reconsider, plaintiff insists that he did not receive the

   recommendation until July 13, 2020 and that Rule 72 provides him fourteen days “after

   service, meaning after receiving the filings,” in which to file objections. Docket No. 320

   at 1. Therefore, plaintiff claims that, because he mailed his objections on July 27, 2020

   (fourteen days after receipt of the recommendation), id. at 87, his objections were

   timely. Plaintiff blames his delay in receiving the recommendation on the mail system

   and the COVID-19 pandemic. Id. at 2.

          Plaintiff’s theory about the meaning of “fourteen days after service” is incorrect.

   Under the Federal Rules of Civil Procedure, which govern an action such as this, “[a]

   paper is served under this rule by,” among other things, “mailing it to the person’s last

   known address–in which event service is complete upon mailing.” Fed. R. Civ. P.

   5(b)(2)(C). See also Lopez v. Gonzales, No. 18-cv-03233-DDD-MEH, 2020 WL

   2539062, at *1 (D. Colo. May 19, 2020) (“Service of the recommendation was complete

   upon mailing . . . and Plaintiff's nonreceipt of the recommendation does not affect the

   validity of service by mail.” (citing Theede v. U.S. Dep’t of Labor, 172 F.3d 1262, 1266

   (10th Cir. 1999)). The fourteen-day period for plaintiff to object therefore began to run



                                                  3
Case 1:18-cv-00952-PAB-NRN Document 343 Filed 12/08/20 USDC Colorado Page 4 of 5




   on July 7, 2020, when the magistrate judge’s recommendation was mailed. As a result,

   although the Court did not have the benefit of the plaintiff’s explanation for his late filing

   when it ruled on his objections, the conclusion is the sam e – that the objections were

   due on July 21, 2020, but were not filed until July 31, 2020. Thus, nothing about

   plaintiff’s timeliness argument causes the Court to reconsider either the order accepting

   the magistrate judge’s recommendation or the order overruling plaintiff’s objections.

          For example, nothing in the motion for reconsideration affects the Court’s

   analysis in Docket No. 318 of the exceptions to the firm waiver rule. The first exception

   does not apply, given that the recommendation stated that plaintiff had fourteen days

   “after service of this Recommendation” in which to file objections and that “[a] party’s

   objections to this Recommendation must be both timely and specific to preserve an

   issue for de novo review by the District Court for appellate review.” Docket No. 301 at

   22 (emphasis added). Plaintiff was, therefore, apprised of his opportunity to object and

   the consequences for failing to do so in a timely manner.

          As to the second exception, the interests of justice exception, plaintiff has not

   explained why, having received the recommendation on July 13, 2020, he did not either

   file his objections or a motion for extension of time by July 21. Thus, the Court does not

   find that plaintiff has met this exception. However, even if plaintiff’s interpretation of

   “fourteen days after service” satisfies the interests of justice exception, the Court would

   nevertheless have overruled his objections in Docket No. 318. The Court has reviewed

   the objections and finds that, on de novo review and for the reasons explained in

   Docket No. 318, each of them would have been overruled.

          Plaintiff separately explains that he never received the Court’s order accepting

                                                 4
Case 1:18-cv-00952-PAB-NRN Document 343 Filed 12/08/20 USDC Colorado Page 5 of 5




   Judge Neureiter’s recommendation, Docket No. 315, and that he was unaware that his

   case had been closed. Docket No. 320 at 3. He also states that he did not receiv e the

   final judgment, Docket No. 316, and that there are unresolved pending motions. The

   Court finds plaintiff’s argument that he never received the Court’s order or the final

   judgment improbable because he appealed the f inal judgment, Docket No. 319, the

   Tenth Circuit appended both documents to his appeal. Case No. 20-1312, Docket No.

   10767478. As to plaintiff’s concern that his case was closed while motions were

   pending, the Court explained the disposition of each pending motion in its order

   accepting the magistrate judge’s recommendation. Docket No. 315 at 4.

          Accordingly, it is

          ORDERED that plaintiff’s motion for reconsideration [Docket No. 320] is

   DENIED.


          DATED December 8, 2020

                                      BY THE COURT:


                                      ____________________________
                                      PHILIP A. BRIMMER
                                      Chief United States District Judge




                                                5
